—Appeal from a judgment of the County Court of Schenectady County (Lawliss, J.), rendered May 25, 1999, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree.
Defendant was the subject of two criminal indictments. In satisfaction of the first, he pleaded guilty to the crime of criminal possession of a controlled substance in the third degree and was sentenced on March 11, 1999 to a prison term of 2V2 to 7V2 years. In satisfaction of the second indictment, defendant pleaded guilty to the crimes of criminal possession of a controlled substance in the third and fourth degrees. On May 25, 1999, County Court imposed two concurrent prison sentences of 5 to 15 years to run consecutively with the earlier sentence of 2V2 to 7V2 years.
Defendant appeals from the second judgment of conviction arguing only that the sentences of 5 to 15 years were harsh and excessive and should, in any event, have been ordered to run concurrently with the earlier prison sentence of 2V2 to 7V2 years. We disagree. Our review of the record herein convinces us that there are no extraordinary circumstances that would warrant modification of the sentences in the interest of justice (see, People v Carter, 267 AD2d 594, 595, v denied 94 NY2d 917). At the time of his second arrest, defendant was out on bail awaiting trial of the first indictment. He was, nonetheless, found to be in possession of 63 baggies of crack cocaine. Given defendant’s history of involvement in criminal activities, both as an adult and as a juvenile offender, together with his continued participation in drug-related crimes despite prior periods of incarceration, we see no reason to disturb the sentences imposed by County Court (see, People v Moore, 270 AD2d 715, 716, lv denied 95 NY2d 800; People v Cooper, 258 AD2d 815, 816, lv denied 93 NY2d 1016).
Cardona, P.J., Mercure, Peters, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.